DETAILED ACTION
Status of Application
The amendments and response filed 28 September 2021 are acknowledged and have been considered.  Claims 1-20 remain pending; Claims 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-16 are subject to examination on the merits.

Withdrawn Rejections
The rejection of claims 10 and 14-15 under 35 U.S.C. 112(b) is withdrawn in view of the amendments to the claims to remove the indefinite term "about".
The rejection of claims 1-3, 6, 11 and 13 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Corisedo & Wang (Protein Expression and Purification, 2004 – cited previously) is withdrawn.  Corisedo & Wang do not teach utilizing two PhoA promoters.
 
Maintained Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Simmons & Andersen (US 2011/0244517 – cited herein).
Simmons & Andersen teach:
Regarding claims 1-3, a method of preparing a recombinant IgG1 antibody, comprising a variable light chain and a variable heavy chain, each of which is fused to a secretion signal from a heat stable toxin II (STII) and each under the control of a different promoter, one which is a PhoA promoter, the other which is a TacII promoter and placing these into a vector/plasmid system, fermenting and recovering the produced IgG1 Fab’2 fragment – See Figure 1.  Alternatively, both promoters are PhoA promoters (See Figure 8) – See paragraphs 0009-0024.  Regarding the secretion of the protein, the secretion signal sequence is the same as that utilized in the instant examples, e.g. STII.  In addition, said proteins are secreted either to the periplasm or culture medium (See paragraph 0083).  
Regarding claim 4, the vectors also include antibiotic selection genes and the promoter includes PhoA as noted above (See paragraph 0087).
E. coli is the host cell utilized and said host cells are transformed with vectors/plasmids having the light and heavy chains each fused to a STII secretion signal sequence and are under the control of a PhoA promoter (See Examples; Figures 1 and 8). 
Regarding claims 8-9, 11-13 and 16, as noted above, the PhoA promoters induce expression of the heavy and light IgG1 chains and are transported to the culture medium, and said signal sequences are subsequently cleaved from the final product (See paragraph 0093).
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record.  It is asserted by Applicant’s that Simmons & Andersen teach two different methods of preparing IgG1 antibodies, one which has utilizes two different secretion signals.  
	The Examiner acknowledges this portion of Simmons & Andersen does not anticipate the instant claims. 
	Applicant’s subsequently state that the section of Simmons & Andersen that do teach preparing IgG1 antibodies that have two secretion signals attached to two PhoA promoters also does not anticipate the instant claims because it produces very little mature light chain and mature heave chain.  This is evidenced by the very faint band on the SDS-gel in Figures 11A and 11B.  Applicant’s state this is complete negative result and that because the same process when performed with two different promoters has much better results, that this necessarily overcomes the rejection (See Remarks, pp. 10-11).
	The Examiner has considered Applicant’s remarks but does not find them convincing.  The standard for anticipation is not that one method works better than the other, which is what Applicant’s seem to be suggesting.  The standard is does the prior art teach each and every element of the claimed invention.  Here, the tiny faint band evidences that the method does work to some extent and there is at least some full-length IgG1 antibodies being produced.  However, even a poor result is enough to meet the limitations of the claimed invention because there is no required amount that necessarily has to be produced.   
	As such, the rejection of record is maintained.

Conclusion
Claims 1-9, 11-13 and 16 are rejected.  Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        13 December 2021